The petition of the defendant, City of New York, for modification of the decree entered herein May 25, 1931, 283 U. S. 805, the memorandum of the defendant, State of New York, and the answers to the petition filed by the State of New Jersey and the Commonwealth of Pennsylvania, are referred to Kurt F. Pant-zer, Esquire, of Indianapolis, Indiana, as a Special Master, with directions and authority to proceed to a consideration of the issues involved and to report to the Court with all convenient speed his recommendations in respect of the amendment of the decree, if any.